Citation Nr: 1627512	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-22 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is related to noise exposure during active duty service. 

2.  The Veteran's tinnitus is related to noise exposure during active duty service and service-connected hearing loss. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as they were incurred due to noise exposure during active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The Veteran has a current bilateral hearing loss disability and tinnitus.  He was diagnosed with bilateral sensorineural hearing loss upon VA examinations in June 1989, March 2009, and June 2012.  He has also received treatment for decreased hearing and tinnitus at the VA Medical Center (VAMC) since March 1989.  Audiograms associated with the record demonstrate a hearing loss disability for VA purposes and the disabilities on appeal are therefore established.  38 C.F.R. § 3.385.

Service treatment records document that the Veteran was treated on several occasions for ear infections.  Although his hearing was normal at the time of the March 1967 separation examination, the accompanying report of medical history reflects a history of chronic ear infections.  The Veteran was also exposed to loud noises during service in association with his duties as a medical specialist.  He testified in April 2016 before the Board that he was frequently exposed to acoustic trauma while providing medical assistance on firing ranges, transporting patients to and from the air field, and driving an ambulance.  

A March 2009 VA contract examiner found that based on the Veteran's report of onset, as well as significant military noise exposure, the Veteran's hearing loss was "at least as likely as not" due to noise in the service.  The Board finds this opinion probative to the issue at hand, as it considered the evidence of record, to include the Veteran's statements as to onset.

A VA otolaryngologist, in a May 2010 letter, concluded that the Veteran's hearing loss and tinnitus were characteristic of noise injury.  The Veteran reported noise exposure in service and no significant noise exposure in his post-military life.  The VA otolaryngologist concluded that it was "highly likely the veteran's bilateral high-frequency sensorineural hearing loss and bilateral tinnitus are a result of his military service."  The Board finds this evidence as less than probative as the otolaryngologist based his opinion on the inaccurate fact that the Veteran was not exposed to significant noise exposure after military service.  Reonal v. Brown, 5 Vet. App. 458 (1993).

A June 2012 VA contract examiner provided an opinion finding that the Veteran had normal hearing when discharged from active service and post-service noise exposure through his employment in a saw mill.  The examiner opined that the Veteran's hearing loss and tinnitus were "less likely than not" incurred in or caused by his military service.  The examiner based this opinion on the finding of normal hearing upon military discharge, that tinnitus did not begin until over 40 years after leaving the military, and that the Veteran worked in a sawmill after leaving the military.  The examiner found that the Veteran's hearing "became much worse after his military time, not during it."  The Board finds this evidence as less than probative as the examiner based his opinion that the hearing became much worse after service, which does not address whether the hearing began in service.  

The Veteran has provided competent and credible testimony in support of his claims, reporting that his hearing loss began during service and had gradually and continuously increased in severity.  In light of the Veteran's confirmed noise exposure during service, the probative medical evidence, and the credible and competent lay testimony in support of the claims, the Board finds that the evidence supports the claim for entitlement to service connection for hearing loss.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The medical evidence, including the opinion of the June 2012 VA contract examiner, establishes that tinnitus is etiologically related to the Veteran's hearing loss.  38 C.F.R. § 3.310.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


